Citation Nr: 0512235	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  01-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 decision by the RO in Boston, 
Massachusetts which denied service connection for bilateral 
hearing loss.  

When the veteran's case was before the Board in January 2003, 
the Board denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).

In December 2004 the Court granted a Joint Motion by the 
parties to remand the appeal, vacating the Board's decision 
and remanding for additional development and proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  

As noted above, the veteran had military service from April 
1951 to March 1953.  He was over 211/2 years old at time of 
enlistment.  In April 1953, the veteran submitted a claim 
for, in pertinent part, an ear condition.  In support of his 
claim, the veteran stated that he had noticed that his ears 
"plugged up" during a flight from California to Boston, and 
that he subsequently had pain and nose bleeds.  There was no 
mention of acoustic trauma.  In an April 1953 letter, the 
veteran indicated that he did not want compensation, but 
filed a claim to see what VA could do for his hearing and 
sinus problems and to ensure that these complaints were 
placed on his physical record.  In May 1953, the veteran 
withdrew his claim for compensation.

The veteran submitted a claim of entitlement to service 
connection for hearing loss in October 2000.  In a January 
2001 statement, he indicated that he had been subjected to 
noise from machine guns, grenades, tank shells and C3 
explosives during basic training in 1951.  He subsequently 
submitted records from C.G. Hengen, Ph.D.. C.C.C.A., 
C.C.C.S., which indicate treatment for hearing loss beginning 
in July 1979.

The Board denied the veteran's claim in January 2003.  The 
veteran's hearing was noted to be normal on discharge from 
the Army in 1953.  The Board concluded that post-service 
medical records were negative for hearing loss for many years 
subsequent to service discharge.  The Board concluded that an 
opinion from Dr. Hengen was based only upon history provided 
by the veteran, and that the provider's recitation of the 
veteran's self-reported lay history did not constitute 
competent medical evidence of a diagnosis or causality.  

In its December 2004 order, the Court determined that the 
Board's conclusion that there was no evidence of bilateral 
hearing loss dated within the first post-service year was 
clearly erroneous and would be set aside.  The Court also set 
aside the Board's conclusion that Dr. Hengen's statements had 
no probative value.

On remand, the Court directed that the Board determine the 
credibility and probative value of Dr. Hengen's statements, 
the veteran's accounts of in-service trauma, and the 
veteran's statements made pursuant to his 1953 claim of 
entitlement to service connection for an ear condition.

The Board observes that among the medical records provided by 
Dr. Hengen is a report of a November 1996 hearing test, 
wherein the veteran reported a hearing loss since childhood 
that had progressed over time.  In an April 2001 letter, Dr. 
Hengen provided an opinion regarding the etiology of the 
veteran's current hearing loss disability stating that it was 
possible that the veteran's bilateral hearing loss could have 
occurred during his basic training in 1951.  This is 
obviously in contradiction to the 1996 history provided by 
the veteran.  An additional, undated letter indicated that 
Dr. Hengen had known the veteran since July 1979 and that at 
that time, the veteran had reported a history of service in 
the U.S. military, with no other history of noise exposure.  
Dr. Hengen concluded that, according to the veteran's case 
history, the most probable cause of the veteran's hearing 
loss was his military service.  The case history to which Dr. 
Hengen refers is unclear, and the only treatment record 
dating to 1979 is the report of audiological testing, with no 
associated comments.  This raises the possibility that Dr. 
Hengen's complete treatment records of the veteran have not 
been associated with the claims folder.  The Board therefore 
concludes that, prior to an assessment of the credibility and 
probative value of Dr. Hengen's statements, the veteran 
should be afforded an opportunity to ensure that all records 
of treatment by Dr. Hengen are associated with the claims 
folder, and that Dr. Hengen be allowed to submit a discussion 
of the evidentiary basis for his conclusions.

The Court, in December 2004, warned the Board against 
undertaking additional development if the purpose was to 
obtain evidence against the veteran's claim.  However, the 
Board notes that the development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet.App. 454, 456 (1993); 38 C.F.R. § 
3.326 (2004).  The December 2000 VA examination did include a 
review of the veteran's claims folder.  However, the examiner 
did not render an opinion regarding the etiology of the 
veteran's hearing loss.  On the other hand, it is unclear 
whether Dr. Hengen had access to any of the veteran's 
military or VA records in reaching his conclusions.  The 
Board has therefore determined that a thorough examination, 
to include a complete review of the veteran's claims folder, 
must be conducted prior to further appellate review of the 
claim.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for his hearing loss since 
his discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

The veteran should be specifically 
requested to sign a release for records 
from C.G. Hengen, Ph.D.  If such release 
is received, the RO should contact Dr. 
Hengen and request that he provide the 
veteran's complete treatment records, as 
well as a statement regarding the 
etiology of the veteran's hearing loss, 
to include the clear rationale and 
evidentiary basis upon which the opinion 
is based.

In addition, the veteran is to provide a 
detailed employment history, describing 
his employment prior to service as well 
as post-service employment.  The history 
should include the names of his past 
employers, the length of his employment 
with each employer, his position with 
each employer, and, if his position 
included "sales", what products he 
sold.  He is to indicate if a physical 
examination was required by any employer 
prior to employment, as well as whether 
physical examinations were required 
during his periods of employment.  When 
this list is received by the RO, a 
determination should be made regarding 
any need for further development based on 
the information provided by the veteran.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
veteran's bilateral hearing loss.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss is etiologically 
related to the veteran's military 
service.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


